UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7894



JASPER NAPOLEON BUCHANAN,

                                            Plaintiff - Appellant,

          versus

MICHAEL W. MOORE; BRUCE BURNETT; DONALD DEASE;
COLIE L. RUSHTON; SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Solomon Blatt, Jr., Senior District
Judge. (CA-95-3234-0-8BD)

Submitted:   May 16, 1996                   Decided:   May 29, 1996

Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jasper Napoleon Buchanan, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order adopting the

magistrate judge's report and recommendation, denying his motion to

proceed in forma pauperis, and granting him an extension to pay the

full filing fee. We dismiss the appeal for lack of jurisdiction

because the order is not appealable. This court may exercise juris-
diction only over final orders, 28 U.S.C. § 1291 (1988), and cer-

tain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541 (1949). The order here appealed is neither a final order

nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2